DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed November 29, 2021 is received and entered.
2.	Claims 1 – 21 are amended.  Claims 1 – 21 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 21 are allowed over the prior art.

Response to Arguments / Amendment
5.	The rejection of claim 15 under 35 USC 112(a) is WITHDRAWN in view of the Amendment.
6.	The rejections of claims 1 – 21 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.
7.	The objections to claims 1 – 21 are WITHDRAWN in view of the Amendment.

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
William J. McDermid on December 9, 2021.
9.	Regarding claim 8, please amend line 4 of this claim to recite: “keyboard can be reported through the  

Reasons for Allowance
10.	Claims 1 – 21 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Sakita (U.S. Pub. 2016/0048217), McDermid (U.S. Pub. 2012/011034), Miwa et al. (U.S. Pub. 2012/0075125), Mao (U.S. Pub. 2006/0164392), McDermid 2 (U.S. Pub. 2016/0116992), Roka (U.S. Pub. 2012/0044147), Ironmonger et al. (U.S. Pub. 2019/0176033), Forshaug (U.S. Pub. 2015/0103007), Daniel (U.S. Pub. 2011/0134034), and Jarczyk (U.S. Pub. 2010/0085308).
Regarding claim 1, neither Sakita nor McDermid nor Miwa nor Mao nor McDermid 2 nor Roka nor Ironmonger nor Forshaug nor Daniel nor Jarczyk  teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest the particular combination of the physical structures of the paddles, the tie bar, the movements around the pivot axes thereof, touch sensitive regions of the paddles, and the particular movements and inputs this configuration provides.
Regarding claim 17, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 16 and 18 – 21, these claims are allowed based on their respective dependence from claims 1 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626